 

Exhibit 10.39

CONFIDENTIAL SEPARATION AGREEMENT AND GENERAL RELEASE

This Confidential Separation Agreement and General Release (the “Agreement”) is
made and entered into by and between Aduro Biotech, Inc. (“Aduro”) and Dirk
Brockstedt (“Brockstedt”).

WHEREAS, Brockstedt’s employment with Aduro will end on January 1, 2018 (the
“Separation Date”);

WHEREAS, as of the date of this Agreement, Brockstedt has been paid all monies
that he is entitled to receive, including, but not limited to final wages and
compensation for Brockstedt’s unused paid time off, except for amounts payable
under this Agreement;

WHEREAS, the benefits provided in this Agreement are being provided to resolve
all claims, and Brockstedt acknowledges and agrees that he is and was not
entitled to any benefits under the Amended and Restated Severance Plan and
Summary Plan Description dated December 9, 2016 and that he waives all claims he
might have with respect to such Severance Agreement; and

WHEREAS, the parties mutually desire to resolve all issues between them and
avoid any controversies or disputes with respect to Brockstedt’s employment at
Aduro and the end of that employment, as well as any other claims, whether or
not asserted, relating to Brockstedt’s employment at Aduro, and to avoid the
burden, expense, hardship and distraction of such controversies.

NOW, THEREFORE, in consideration of the promises contained herein, the parties
agree as follows:

1.

Consideration.  In consideration for Brockstedt’s agreement to and execution of
this Agreement, and subject to the conditions set forth below, Brockstedt will
receive the following:

 

(a)

Separation Payment.  Aduro shall pay Brockstedt in a lump sum a severance
benefit equal to one (1) year of Brockstedt’s base salary at his current salary
of Three Hundred Forty Eight Thousand One Hundred Dollars ($348,100.00) per
year.  This payment will be subject to all applicable deductions required by
federal, state and local law.  Provided Brockstedt does not revoke his
acceptance of this Agreement in the manner set forth in Section 21 below, the
payment will be made on the first business day following the revocation deadline
in Section 21.

 

(b)

Health Insurance.  To the extent provided by the federal COBRA law or, if
applicable, state insurance laws, if Brockstedt timely elects continued coverage
under COBRA, Aduro will reimburse Brockstedt for any payment of premiums to
continue Brockstedt’s health insurance coverage (including coverage for eligible
dependents, if applicable) (“COBRA Premiums”) through the period of January 1,
2018 through and including December 31, 2018 (the “COBRA Premium Period”).  

- 1 -

--------------------------------------------------------------------------------

 

 

Brockstedt shall be responsible for timely paying Brockstedt’s premiums, and
then provide Aduro with proof of same to obtain reimbursement for Brockstedt’s
COBRA premiums under this Section 1(b).  In the event Brockstedt becomes covered
under another employer’s group health plan or otherwise ceases to be eligible
for COBRA during the COBRA Premium Period, Brockstedt must immediately notify
Aduro of such event.  Notwithstanding the foregoing, if Aduro determines, in its
sole discretion, that it cannot reimburse the COBRA Premiums without a
substantial risk of violating applicable law (including, without limitation,
Section 2716 of the Public Health Service Act), Aduro instead shall pay
Brockstedt, on the first day of each calendar month, a fully taxable cash
payment equal to the applicable COBRA premiums for that month for the remainder
of the COBRA Premium Period, which Brockstedt may (but is not obligated to) use
toward the cost of COBRA premiums.  Any such taxable cash payments shall be
subject to applicable payroll tax withholding required by federal, state, or
local law.

 

(c)

Payment of Bonus.  Brockstedt will be paid his 2017 bonus for the period of
January 1, 2017 to December 31, 2017. The net amount will be paid to Brockstedt
at the in a lump sum on or around March 2018 (but in any event in calendar year
2018), after employee bonuses are calculated under Aduro’s policy.

 

(d)

Stock Options. Brockstedt’s outstanding stock options and restricted stock units
(the “Outstanding Stock Awards”) will continue to be governed by the terms of
the 2009 Stock Incentive Plan (“2009 Plan”) and the 2015 Equity Incentive Plan
(“2015 Plan” and together with the 2009 Plan, the “Plans”), as applicable, and
any applicable stock award agreement.  The vesting and exercisability (if
applicable) of all unvested Outstanding Stock Awards granted under the Plans
that are held by Brockstedt as of the Separation Date will become vested and
exercisable (if applicable) on the Separation Date to the extent of the number
of Outstanding Stock Awards that would have vested and become exercisable (if
applicable), if Brockstedt had remained employed by Aduro for an additional six
(6) months.  All vesting with respect to all other Outstanding Stock Awards
shall will cease as of the Separation Date.  

 

(e)

Other Compensation Or Benefits. Brockstedt acknowledges that, except as
expressly provided in this Agreement, Brockstedt has not earned and will not
receive from Aduro any additional compensation (including base salary, bonus,
incentive compensation, or equity), severance, or benefits before or after the
Separation Date, with the exception of any vested right Brockstedt may have
under the express terms of a written ERISA-qualified retirement plan (e.g.,
401(k) plan account).

 

(f)

Resolution of Pending Disputes.  Brockstedt acknowledges and agrees that the
consideration set forth herein is consideration for settlement of all disputes
between Brockstedt and Aduro and fully resolves all disputes between Brockstedt
and Aduro, if any, arising from Brockstedt’s employment with Aduro.

- 2 -

--------------------------------------------------------------------------------

 

 

(g)

Conditions.  Brockstedt agrees that his full compliance in all respects with
each and every term of this Agreement, including without limitation the
obligations set forth in Sections 4, 5, 7, 8, 9, 10, 11 and 12, is an express
condition to Aduro’s obligation to make the payment pursuant to paragraph 1(a).

2.

No Further Consideration.  Except as set forth in this Agreement, Brockstedt
agrees that he is not entitled to and will not seek any payment, benefit or
other consideration, including any claim for costs or attorneys’ fees, from or
against Aduro or any Releasee, as that term is defined below.

3.

Exemption from Application under Section 409A.  All payments under the Agreement
will be subject to applicable withholding (in amounts determined by Aduro) for
federal, state and local taxes.  The Agreement is not intended to constitute a
“nonqualified deferred compensation plan” within the meaning of Section 409A of
the Internal Revenue Code (“Code”). All benefits provided under the Agreement
are intended to satisfy the requirements for an exemption from application of
Section 409A of the Code to the maximum extent that an exemption is available
and any ambiguities herein shall be interpreted accordingly.  The Separation
Date is Brockstedt’s Code Section 409A “separation from service” with
Aduro.  While it is intended that all payments and benefits provided under this
Agreement will be exempt from or comply with Code Section 409A, Aduro makes no
representation or covenant to ensure that the payments under this Agreement are
exempt from or compliant with Code Section 409A.  Aduro will have no liability
to Brockstedt or any other party if a payment or benefit under this Plan is
challenged by any taxing authority or is ultimately determined not to be exempt
or compliant.  Brockstedt further understands and agrees that he will be
entirely responsible for any and all taxes imposed on him as a result of on any
benefits payable to him under this Agreement.

4.

Complete Waiver and Release by Brockstedt.  

 

(a)

Release:  In exchange for the consideration provided for in this Agreement, the
adequacy of which Brockstedt hereby acknowledges, Brockstedt irrevocably and
unconditionally releases all claims described below that Brockstedt may have
against the following persons or entities (the “Releasees”): Aduro, all of
Aduro’s related or affiliated organizations, including all of Aduro’s and its
related or affiliated organizations’ predecessors and successors; and, with
respect to each such entity, all of its past and present employees, officers,
directors, partners, principals, representatives, assigns, attorneys, agents,
insurers, employee benefit programs (and the trustees, administrators,
fiduciaries and insurers of such programs) and any other persons acting by,
through, under, or in concert with any of the persons or entities listed in this
Subsection.

 

(b)

Claims Released:  The claims released include all claims, promises, offers,
debts, causes of action or similar rights of any type or nature Brockstedt has
or had against Releasees, including but not limited to those which in any way
relate to Brockstedt’s employment with Aduro or the separation of Brockstedt’s
employment.  This includes (but is not limited to) a release and waiver of any

- 3 -

--------------------------------------------------------------------------------

 

 

common law contract or tort claims, the Fair Labor Standards Act and any state
or local wage and hour laws, or other claims that may have arisen under any
federal, state, or local anti-discrimination statutes or laws, such as the Age
Discrimination in Employment Act; Title VII of the Civil Rights Act of 1964; §
1981 of the Civil Rights Act of 1866 and Executive Order 11246; the Fair Labor
Standards Act; the Employee Retirement and Income Security Act; the Americans
with Disabilities Act, 42 U.S.C. § 1981; the Family and Medical Leave Act; the
California Family Rights Act; the California Labor Code; the California Civil
Code; the California Constitution; and any and all other laws and regulations
relating to employment termination, employment discrimination, whistleblowing,
harassment or retaliation, claims for wages, hours, benefits, compensation, and
any and all claims for attorneys’ fees and costs, inasmuch as is permissible by
law and by the respective governmental enforcement agencies for the above-listed
laws.

 

(c)

Waiver of Known and Unknown Claims: Brockstedt hereby expressly waives and
relinquishes all rights and benefits afforded by Section 1542 of the California
Civil Code (“Section 1542”) and does so understanding and acknowledging the
significance and consequence of such specific waiver of Section 1542.  Section
1542 states as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

Thus, notwithstanding the provisions of Section 1542, and for the purpose of
implementing a full and complete release of Aduro, Brockstedt expressly
acknowledges that this Agreement is also intended to include in its effect,
without limitation, all claims that Brockstedt does not know or suspect to exist
at the time of Brockstedt’s execution of this Agreement, and that all such
claims are released by this Agreement.

 

(d)

Claims Not Included:  This Agreement does not waive rights or claims under
federal or state law that Brockstedt cannot, as a matter of law, waive by
private agreement, including without limitation any right of indemnification
under Labor Code Section 2802 and any right to accrued benefits.  Additionally,
nothing in this Agreement precludes Brockstedt from filing a charge or complaint
with or participating in any investigation or proceeding before the Equal
Employment Opportunity Commission, National Labor Relations Board, or the
California Department of Fair Employment and Housing.  However, while Brockstedt
may file a charge and participate in any proceeding conducted by the Equal
Employment Opportunity Commission, National Labor Relations Board, or the
California Department of Fair Employment and Housing, by signing this Agreement,
Brockstedt waives his right to bring a lawsuit against the Released Parties (or
any of them) and waives his right to any individual monetary recovery

- 4 -

--------------------------------------------------------------------------------

 

 

in any action or lawsuit initiated by the Equal Employment Opportunity
Commission, National Labor Relations Board, or the California Department of Fair
Employment and Housing.  

Furthermore, nothing in this Agreement prohibits Brockstedt from reporting
possible violations of federal law or regulation to any governmental agency or
entity, including but not limited to the Department of Justice, the Securities
and Exchange Commission, the Congress, and any agency Inspector General, or
making other disclosures that are protected under the whistleblower provisions
of federal law or regulation.  Brockstedt does not need the prior authorization
of Aduro to make any such reports or disclosures and Brockstedt is not required
to notify Aduro that Brockstedt has made such reports or disclosures.

 

(e)

Waiver of Age Claims:  By signing this Agreement, Brockstedt acknowledges that:
he has carefully read and understands this Agreement; he has been given at least
forty-five (45) days to consider his rights and obligations under this
Agreement; he has been and hereby is advised to consult with an attorney before
signing this release; prior to signing this Agreement, Brockstedt has had the
opportunity to consult with counsel of his choice concerning the terms and
conditions of this Agreement and has done so or voluntarily chosen not to do so;
he understands that this Agreement is legally binding and by signing it he gives
up certain rights; he has voluntarily chosen to enter into this Agreement and
has not been forced or pressured in any way to sign it; he knowingly and
voluntarily releases Aduro from any and all claims he may have, known or
unknown, in exchange for the payments obtained by signing this Agreement, and
acknowledges that these payments are in addition to any payment he would have
otherwise received if he did not sign this Release; he understands that the
release in this Agreement includes a waiver and release of all claims he may
have under the Age Discrimination in Employment Act of 1967 and the Older
Workers Benefit Protection Act; and he understands that this Agreement does not
waive any rights or claims that may arise under the ADEA or the OWBPA after this
Agreement is signed and becomes effective, which is eight (8) days after
Brockstedt executes the Agreement (“Effective Date”).  Brockstedt knowingly and
voluntarily waives the remainder of the forty-five (45) day consideration
period, if any, following the date he signs this Agreement below.  Brockstedt
has not been asked by Aduro to shorten his time-period for consideration of
whether to sign this Agreement.  Aduro has not threatened to withdraw or alter
the benefit due to Brockstedt prior to the expiration of the 45-day
consideration period nor has Aduro provided different terms to Brockstedt
because he has decided to sign this Agreement prior to the expiration of the
45-day consideration period.  

5.

Further Claims.  Brockstedt represents and acknowledges that he has not and will
not file any charges or lawsuit against any of the Releasees based on events
occurring prior to the date of execution of this Agreement with any state or
federal administrative agency or court, and shall immediately dismiss any such
existing claims or lawsuit, if any.  If any administrative agency or court
assumes jurisdiction of any charge, complaint, cause of action or claim covered
by this Agreement against Aduro or any other Releasee on

- 5 -

--------------------------------------------------------------------------------

 

Brockstedt’s behalf, Brockstedt will take such actions to ensure that such
agency or court withdraws from and/or dismisses the matter with prejudice as it
relates to Brockstedt, including but not limited to, requesting such action by
such agency or court.  

6.

No Liability Admitted.  Brockstedt understands and agrees that this Agreement
and the payments and benefits described in this Agreement do not constitute an
admission by Aduro or any Released Party, or any of their present or former
officers, directors, members, employees, consultants, representatives,
independent contractors or related entities, of any liability to Brockstedt or
wrongdoing whatsoever and that this Agreement is not admissible as evidence in
any proceeding other than for enforcement of its provisions.

7.

Continued Obligations Pursuant To Proprietary Information and Inventions
Agreement. Brockstedt has previously signed a Proprietary Information and
Inventions Agreement (“PIIA”) with respect to this employment with Aduro.  The
PIIA is appended to this Agreement as Appendix A, and its terms are incorporated
herein.  Brockstedt understands and affirms that he is bound by certain terms of
the PIIA, as stated in the PIIA, after his employment ends.  Among other
obligations, but not limited to them, Brockstedt acknowledges and agrees that he
has received or has had access to confidential and/or proprietary information of
Aduro and third parties, and that he has a continuing obligations to keep such
information confidential.  

Defend Trade Secrets Act Notice:  Pursuant to 18 U.S.C. 1833(b), an individual
shall not be held criminally or civilly liable under any Federal or State trade
secret law for the disclosure of a trade secret that (A) is made (i) in
confidence to a Federal, State, or local government official, either directly or
indirectly, or to an attorney; and (ii) solely for the purpose of reporting or
investigating a suspected violation of law; or (B) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal.  Further, an individual who files a lawsuit for retaliation by an
employer for reporting a suspected violation of law may disclose the trade
secret to the attorney of the individual and use the trade secret information in
the court proceeding, if the individual (A) files any document containing the
trade secret under seal; and (B) does not disclose the trade secret, except
pursuant to court order.

8.

Return of Aduro Property.  Brockstedt agrees that he has returned all Aduro
property and has not kept copies of any other Aduro materials, whether in hard
or electronic form, including, but not limited to all files, emails, meeting
notes, memoranda, documents, marketing materials, records (and copies of the
foregoing), credit cards, keys, hardware (including external hard drives, flash
drives, and any related materials) and any other property of Aduro in
Brockstedt’s possession.  

9.

No Disparagement.  Brockstedt agrees that he will not disparage Aduro in any
private or public forum, including but not limited to newspapers, television,
radio, or the internet or other internet feature such as a blog, provided,
however, that nothing in this Agreement will prohibit Brockstedt from: (1)
complying with any valid subpoena or court order; or

- 6 -

--------------------------------------------------------------------------------

 

(2) initiating or cooperating with any official investigation conducted by a law
enforcement or other governmental agency.  

10.

Agreement to be Kept Confidential.  Brockstedt agrees not to disclose the terms,
amount or existence of this Agreement to anyone other than a member of his
immediate family or a professional representative of Brockstedt (including, but
not limited to, his attorney, accountant, or tax preparer) and, even as to such
a person, only if the person is informed of and agrees to honor this
confidentiality requirement.  Brockstedt further represents and warrants that he
has not disclosed the fact, terms or amount of this Agreement to anyone except
for the individuals listed in this Section 10.  This Section 10 will not
prohibit disclosure of the terms, amount or existence of this Agreement to the
extent necessary legally to enforce this Agreement or to the extent otherwise
legally required.

11.

Remedies for Violations of Sections 9 or 10.  Brockstedt agrees that breach of
Sections 9 or 10 will constitute a material breach of this Agreement and Aduro
shall be entitled to discontinue any continuing benefits owing under the
Agreement in the event of a breach, in addition to all other available
contractual remedies.  Brockstedt further agrees that it will be impractical to
calculate the exact or actual amount of damages resulting from said breach.  In
the event that Brockstedt does not comply with any provision of Sections 9 or
10, Brockstedt will owe Employer $1,000 as liquidated damages per violation or
breach, in addition to any other remedies in this Section.  Brockstedt agrees
that this sum is agreed upon as compensation for the injuries suffered as a
result of a breach of this Section, is not unreasonable and is not a penalty.  

12.

Representations.  Brockstedt represents and acknowledges that Brockstedt has
received all the leave and leave benefits and protections for which Brockstedt
is eligible pursuant to the Family and Medical Leave Act, the California Family
Rights Act, or otherwise, and have not sustained any workplace injury of any
kind during Brockstedt’s employment with Aduro, he does not intend to file any
claim or seek any benefits of any kind under workers’ compensation.

13.

Binding Nature of Agreement.  This Agreement shall be binding on Brockstedt’s
heirs, legal representatives, administrators, executors, and assigns, and shall
inure to the benefit of the Released Parties and their heirs, legal
representatives, administrators, executors, and assigns.

14.

No Assignment.  Brockstedt’s rights, duties or obligations under this Agreement
may not be assigned, delegated or transferred.

15.

Interpretation.  This Agreement will be construed as a whole according to its
fair meaning, and not strictly for or against any of the parties.  Unless the
context indicates otherwise, the term “or” will be deemed to include the term
“and” and the singular or plural number will be deemed to include the
other.  Section headings used in this Agreement are intended solely for
convenience of reference and will not be used in the interpretation of any of
this Agreement.

- 7 -

--------------------------------------------------------------------------------

 

16.

Law Governing.  This Agreement shall be governed by and construed under the laws
of the State of California excluding its choice of laws principles, which are
deemed inapplicable.

17.

Entire Agreement.  This Agreement comprises the entire agreement between the
parties regarding the matters contained herein.  This Agreement has been entered
into by Brockstedt with a full understanding of its terms, with an opportunity
to consult with counsel and without inducement or duress.  Brockstedt
acknowledges that no promise or agreement not expressed in this Agreement has
been made to Brockstedt.  This Agreement may be executed in counterparts, each
of which shall be considered an original, but all of which together shall
constitute one and the same instrument.  This Agreement may not be changed
orally. This Agreement supersedes any prior or contemporaneous agreement,
arrangement or understanding on its subject matter.

18.

Severability.  Should any clause or provision of this Agreement be declared
illegal or unenforceable, it shall be modified as minimally necessary to be
enforceable.  If the provision cannot be modified to be enforceable, such
provision shall immediately become null and void, leaving the remainder of this
Agreement in full force and effect, provided, however, that if the deletion of
such provision materially affects the operation of the release by Brockstedt of
all claims against Aduro and/or the Releasees, there shall be no obligation for
Aduro to make any payment to Brockstedt under this Agreement and any payment
already made by Aduro to Brockstedt in accordance with this Agreement shall be
fully recoverable by Aduro from Brockstedt.  

19.

Revocation.  Brockstedt understands that if he signs this Agreement, he can
change his mind and revoke it within seven (7) days after signing it by
returning it with written revocation notice to Nancy Kaplan via email at
nkaplan@aduro.com.  Brockstedt understands that the release and waiver set forth
in this Agreement will not be effective until after this seven-day period has
expired, and Brockstedt will receive no benefits prior to the eighth day after
he signs this Agreement.

20.

Acknowledgements and Warranties.  Brockstedt warrants that he is fully competent
to enter into this Agreement and that he does so knowingly and
voluntarily.  Brockstedt acknowledges that he has carefully read and understands
this Agreement, that this Agreement is legally binding, and that he has
voluntarily chosen to enter into this Agreement and has not been forced or
pressured in any way to sign it.  Brockstedt further acknowledges that he has
the right to discuss this Agreement with independent counsel of his choice, and
that he is encouraged to do so.  Brockstedt further acknowledges that he has had
a full and fair opportunity to consult with an attorney prior to executing this
Agreement, that he has in fact done so, that he has read and understands this
Agreement, and that the Agreement is not a product of fraud, duress, or undue
influence.

PLEASE READ CAREFULLY.  THIS CONFIDENTIAL SEPARATION AGREEMENT AND GENERAL
RELEASE INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS.

- 8 -

--------------------------------------------------------------------------------

 

To accept this offer and state your intention to be bound by the terms of this
Agreement, Brockstedt must sign and return this letter to Nancy Kaplan no
earlier than January 1, 2018 and no later than January 15, 2018.  If Brockstedt
does not return this letter, signed, on or before that date, this offer will
lapse and may no longer be accepted by Brockstedt.

[SIGNATURE PAGE FOLLOWS]


- 9 -

--------------------------------------------------------------------------------

 

SIGNATURE PAGE

Acknowledged and Agreed:

 

DIRK BROCKSTEDT

 

 

 

 

 

/s/ Dirk Brockstedt

 

1/1/18

Signature

 

Date

 

 

 

ADURO BIOTECH, INC.

 

 

 

 

 

/s/ Stephen T. Isaacs

 

12/17/17

 

 

Date

 




- 10 -

--------------------------------------------------------------------------------

 

APPENDIX A

 

PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT.

- 11 -